Affirmed and Opinion filed October 23, 2003








Affirmed and Opinion filed October 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00581-CR
____________
 
LOUIS SHANNON BROWN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 122nd District
Court
Galveston County, Texas
Trial Court Cause No.
95CR1212
 

 
M E M O R A N D U M  
O P I N I O N
Appellant pled guilty to the offense of sexual assault of a
child.  On March 7, 1997, the trial court
sentenced appellant to confinement for 23 years in the Institutional Division
of the Texas Department of Criminal Justice. 





On September 13, 2002, appellant filed a Motion for Forensic
DNA Testing.  At the hearing on appellant=s motion, the State introduced two
exhibits. Exhibit one was an affidavit by the Manager of the Property Room of
the Galveston Police Department.  In this
affidavit, the manager stated that, although records indicated there was one
item of evidence, a t-shirt with a Tweety Bird
design, the t-shirt could not be found. 
Exhibit two was an affidavit from the Custodian of Records for the Texas
Department of Public Safety Crime Laboratory in Houston, Texas.  The custodian stated that the Texas
Department of Public Safety Crime Laboratory in Houston had no records or
evidence relating to the aggravated sexual assault offense.  Based on this evidence the trial court denied
appellant=s motion for DNA testing.  Appellant filed a pro se notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 23, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler. 
Do Not Publish C Tex. R.
App. P. 47.2(b).